DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/20222 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 recites “in the five permanent magnet holes”.  This appears to be a typographical error, as the claim is referring to the previously defined five magnet insertion holes of line 4.  Therefore line 5 insertion holes”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 7 recites “ five permanent magnet holes”.  This appears to be a typographical error, as the claim is referring to the previously defined five magnet insertion holes of line 6.  Therefore line 7 should read as “five permanent magnet insertion holes”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 12 recites “five permanent magnet holes”.  This appears to be a typographical error, as the claim is referring to the previously defined five magnet insertion holes of line 11.  Therefore line 12 should read as “five permanent magnet insertion holes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Yamada et al [US 20110181230], Ikuta et al. [US 2013/0334907], Nigo [JP 2012244783 A] and further in view of Taniguchi et al. [US 20140001909].
	Claim 1, Tashiro et al. discloses an Interior Permanent Magnet (IPM) rotor  [paragraph 0032, 0041 and 0043] used for an electric motor [figure 5] including a stator [30], comprising: a rotor core [141] including a first end part and a second end part in an axial direction [top and bottom lamination layer respectively; figure 7], and a four magnet insertion holes [42a]; four permanent magnets [42] disposed in the four permanent magnet (insertion) holes, respectively; a first part [45b filling hole 43b] formed inside the rotor core in a radial direction; a second part [45b filling hole 42b] that is adjacent to the respective permanent magnets in the respective magnet insertion holes [figure 7]; and 
a third part formed [45a] on the first end part, the third part being formed integrally with the first part and the second part [paragraph 0049; figure 7]; wherein a resin [45b] is used to electrically insulate the rotor core [141] into two sections an inner core [41b] and an outer core [41] in order to adjust the electrical properties of the rotor, i.e. impedance and voltage potential [paragraph 0050].
	Tashiro et al. fails that a length of the first part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the first part in the radial direction to adjust the amount of insulation between the inner and outer cores, since it has been held that where In re Aller, 105 USPQ 233.
Tashiro et al. as modified teaches using four permanent magnets disposed in the four permanent magnet (insertion) holes but fails to teach the use of five permanent magnets in the rotor.
Yamada et al. teaches a rotor [103] including the four permanent magnets [M1 to M4; figure 14] and a rotor [103] including the five permanent magnets [M1 to M5; figure 18], wherein the number of permanent magnets can be adjusted to change the magnetic field emitted by the rotor [paragraph 0292].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use five permanent magnets disposed in the five permanent magnet (insertion) holes in the rotor of Tashiro et al. as modified as taught by Yamada et al. since it was known in the art that the number of permanent magnets used in a rotor can be adjusted [Yamada et al. paragraph 0292], in this case increasing the number of magnets would increase the torque the rotor can generate.
Tashiro et al. as modified fails to teach wherein that rotor core is longer than the five permanent magnets in the axial direction.
Ikuta et al. teaches a rotor for an electric rotating machine, wherein the rotor [10] comprises a magnet [13] wherein the length of the magnet is shorter than the length of the rotor core [11; paragraph 0034; figures 1, 3 and 4] wherein resin [14] is used to secure the magnet to the core [paragraph 0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the magnet of Tashiro et al. as modified so 
Tashiro et al. as modified fails to teach a rotor wherein a length of the rotor core in the radial direction is at maximum in a portion where each of the five permanent magnets is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.
Nigo et al. teaches a consequent-pole rotor [20] with permanent magnets [22] of alternating magnetic polarity [paragraph 0014] arranged around the rotor, wherein a length of a rotor core [21] in the radial direction is at maximum in a portion where the permanent magnet [22] is disposed and a portion constituting a pseudo-magnetic pole [81], and a length of the rotor core [21] in the radial direction is at minimum in an inter-pole part [adjacent to element 232; paragraph 0038].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the rotor core of Tashiro et al. as modified so that a consequent-pole rotor with  a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.as taught by Nigo et al. in order to suppress the short-circuit magnetic flux inside, and to obtain an induced voltage characteristic that is symmetric with respect to the electrical angle [paragraph 0039; figure 10].
Tashiro et al. as modified fails to teach a consequent-pole type rotor.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Tashiro et al. as modified as a consequence rotor as taught by Taniguchi et al. in order to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [Taniguchi et al. paragraph 0003].	
Claim 2, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses that the permanent magnet [42] has a plurality of outer surfaces, and wherein the second part is adjacent to the permanent magnet so as to touch all outer surfaces of the plurality of outer surfaces [figure 7 and paragraph 0051]. 
Claim 3, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses the first part is a resin containing a non-magnetic material as a main component [paragraph 0064]. 
Claim 4, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses the second part is a resin containing a non-magnetic material as a main component [paragraph 0064].
Claim 5, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses the third part is a resin containing a non-magnetic material as a main component [paragraph 0064].
Claim 6, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses comprising a fourth part [the other 45] formed on the second end part, wherein the fourth part is formed integrally with the first part [figure 7]. 

Claim 9, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, wherein Tashiro et al. further discloses comprising a shaft [23] formed inside the first part in the radial direction [figure 7]. 
Claims 10 and 11, Tashiro et al. as modified discloses the. consequent-pole type rotor according to claim 9, with the exception of the shaft having a recess or protrusion to connect to the first part. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to interlocking contours between two joined items since it was known in the art that this type of configuration promotes proper alignment and increases the strength of the connection there between. 
Claim 18, Tashiro et al. discloses an electric motor [figure 5] comprising: a stator [30]; and a type rotor [141], wherein the rotor includes a rotor core [141] including a first end part and a second end part in an axial direction [top and bottom lamination layer respectively; figure 7], and a four magnet insertion holes [42a]; four permanent magnets [42] disposed in the four permanent magnet (insertion) holes, respectively; a first part [45b filling hole 43b] formed inside the rotor core in a radial direction; a second part [45b filling hole 42b] that is adjacent to the respective permanent magnets in the respective magnet insertion holes [figure 7]; and a third part formed [45a] on the first end part, the third part being formed integrally with the first part and the second part [paragraph 0049; figure 7].

	Tashiro et al. teaches that the resin [45b] is used to electrically insulate the rotor core [141] into two sections an inner core [41b] and an outer core [41] in order to adjust the electrical properties of the rotor, i.e. impedance and voltage potential [paragraph 0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the first part in the radial direction to adjust the amount of insulation between the inner and outer cores, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Tashiro et al. as modified teaches using four permanent magnets disposed in the four permanent magnet (insertion) holes but fails to teach the use of five permanent magnets in the rotor.
Yamada et al. teaches a rotor [103] including the four permanent magnets [M1 to M4; figure 14] and a rotor [103] including the five permanent magnets [M1 to M5; figure 18], wherein the number of permanent magnets can be adjusted to change the magnetic field emitted by the rotor [paragraph 0292].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use five permanent magnets disposed in the five permanent magnet (insertion) holes in the rotor of Tashiro et al. as modified as taught by Yamada et al. since it was known in the art that the number of permanent magnets used in a rotor can be 
Tashiro et al. as modified fails to teach wherein the rotor core is longer than the five permanent magnets in the axial direction.
Ikuta et al. teaches a rotor for an electric rotating machine, wherein the rotor [10] comprises a magnet [13] wherein the length of the magnet is shorter than the length of the rotor core [11; paragraph 0034; figures 1, 3 and 4] wherein resin [14] is used to secure the magnet to the core [paragraph 0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the magnet of Tashiro et al. as modified so that the rotor core is longer than the permanent magnet in the axial direction as taught by Ikuta et al. in order to change the magnetic flux loop of the magnet generated in the rotor [i.e. less flux passing through the portions of the rotor core not in direct contact with the magnet.].
Tashiro et al. as modified fails to teach a consequent-pole type rotor wherein a length of the rotor core in the radial direction is at maximum in a portion where each of the five permanent magnets is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.
Nigo et al. teaches a consequent-pole type rotor [20] with permanent magnets [22] arranged with alternating poles [figure 1] to form a consequent-pole rotor wherein a length of a rotor core [21] in the radial direction is at maximum in a portion where the permanent magnet [22] is disposed and a portion constituting a pseudo-magnetic pole [81], and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the rotor core of Tashiro et al. as modified so that a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.as taught by Nigo et al. in order to  suppress the short-circuit magnetic flux inside, and to obtain an induced voltage characteristic that is symmetric with respect to the electrical angle [paragraph 0039; figure 10].
Tashiro et al. as modified fails to teach a consequent-pole type rotor.
Taniguchi et al. teaches that in a rotating electrical machine consequent-pole rotor is can be used to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Tashiro et al. as modified as a consequence rotor as taught by Taniguchi et al. in order to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [Taniguchi et al. paragraph 0003].	
Claim 20, a method for manufacturing a consequent-pole type rotor is obvious in the product structure as outlined in claim 1 above by Tashiro et al. as modified.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Yamada et al [US 20110181230], Ikuta et al. [US , as applied to claim 1 above, and further in view of Nagai et al. [JP 2012-170190].
Claim 8, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, with the exception of the rotor core includes a magnet fixing part to fix the permanent magnet. 
Nagai et al. teaches a rotor laminate core [13] with holes [15] for magnets [16] to be inserted the rotor core includes a magnet fixing part [37] to fix the permanent magnet [16;; figure 3C].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the magnet fixing part to the consequent-pole type rotor of Tashiro et al. as modified as taught by Nagai et al. in order to align and secure the magnet for the injection molding process to create the resin parts.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771], Yamada et al. [US 20110181230], Ikuta et al. [US 2013/0334907] Nigo [JP 2012244783 A] and Taniguchi et al. [US 20140001909], as applied to claim 1 above and in further view of Tanaka et al. [US 2015/0061443].
Claim 12, Tashiro et al. as modified  discloses the  consequent-pole type rotor according to claim 1, with the exception of wherein the first part has a rib formed in the radial direction.
Tanaka et al. teaches a rotor [2] for an electric machine comprising a rotor core including a first end part and a second end part in an axial direction, and a hole [figure 5]; a permanent magnet [80/90] inserted in the hole; a first part [71] formed inside the rotor 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a first part with a rib formed in the radial direction in the consequent-pole type rotor of Tashiro et al. as modified as an alternative means of securing the rotor to the shaft as taught by Tanaka et al. since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
	

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Yamada et al [US 20110181230], Ikuta et al. [US 2013/0334907], Nigo [JP 2012244783 A] and Taniguchi et al. [US 20140001909], as applied to claim 1 above, and further in view of Nakahara et al. [JP 2001/157394].
	Claim 13, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, with the exception of comprising a fifth part, wherein the rotor core has a slit, and wherein the fifth part is formed in the slit and formed integrally with the third part.
Nakahara et al. teaches a rotor core [3] with a hole [1a/2a] for a magnet [4] and a  slit [1b/2b], wherein a fifth part is formed in the slit [made by resin 5] and formed integrally with the third part [made by resin 5 in hole 1a].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ass the slit and fifth part of Nakahara et al. to the consequent-pole type rotor Tashiro et al. as modified in order to adjust the weight and magnetic properties of the rotor.

Claim 15, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 14, wherein Tashiro et al. disclose that the fifth part is formed integrally with the second part [all the resin parts are molded together which would yield the resin from the slot (the fifth part) being made integrally with the other parts].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Yamada et al. [US 20110181230], Ikuta et al. [US 2013/0334907], Nigo [JP 2012244783 A] and Taniguchi et al. [US 20140001909], as applied to claim 1 above and in further view of Urabe et al. [WO 2017221341].
Claim 16, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 1, fails to teach that a portion of the hole in which the permanent magnet is inserted communicates with an outside of the rotor core in the radial direction. 
Urabe et al. teaches a rotor embodiment [20A; figure 7] with a magnet insertion hole [3B] and a magnet [3A] inserted therein wherein the insertion hole [3B] is enclosed by the rotor core [5] and a rotor embodiment [20; figure 11] with a magnet insertion hole [3CB1/3CB2] and a magnet [3CA] inserted therein wherein a portion [3CB1] of the hole [3CB1/3CB2] in which the permanent magnet is inserted communicates with an outside of the rotor core  [5-1] in the radial direction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the open hole arrangement of Urabe et al. in the consequent-
Claim 17, Tashiro et al. as modified discloses the consequent-pole type rotor according to claim 16, wherein Tashiro et al. further discloses a portion of the second part is exposed outside the rotor core in the radial direction [would have resulted to encapsulate the magnet as taught by Tashiro et al.]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. [US 2013/0055771] in view of Yamada et al. [US 20110181230], Ikuta et al. [US 2013/0334907], Nigo [JP 2012244783 A], Taniguchi et al. [US 20140001909] and further in view of Urabe et al. [WO 2017221341].
Claim 19, Tashiro et al. discloses an electric motor [figure 5] comprising: a stator [30]; and a type rotor [141], wherein the rotor includes a rotor core [141] including a first end part and a second end part in an axial direction [top and bottom lamination layer respectively; figure 7], and a four magnet insertion holes [42a]; four permanent magnets [42] disposed in the four permanent magnet (insertion) holes, respectively; a first part [45b filling hole 43b] formed inside the rotor core in a radial direction; a second part [45b filling hole 42b] that is adjacent to the respective permanent magnets in the respective magnet insertion holes [figure 7]; and a third part formed [45a] on the first 
	Tashiro et al. fails that a length of the first part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core. 
	Tashiro et al. teaches that the resin [45b] is used to electrically insulate the rotor core [141] into two sections an inner core [41b] and an outer core [41] in order to adjust the electrical properties of the rotor, i.e. impedance and voltage potential [paragraph 0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the first part in the radial direction to adjust the amount of insulation between the inner and outer cores, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Tashiro et al. as modified teaches using four permanent magnets disposed in the four permanent magnet (insertion) holes but fails to teach the use of five permanent magnets in the rotor.
Yamada et al. teaches a rotor [103] including the four permanent magnets [M1 to M4; figure 14] and a rotor [103] including the five permanent magnets [M1 to M5; figure 18], wherein the number of permanent magnets can be adjusted to change the magnetic field emitted by the rotor [paragraph 0292].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use five permanent magnets disposed in the five permanent magnet (insertion) holes in the rotor of Tashiro et al. as modified as taught by Yamada et al. since 
Tashiro et al. as modified fails to teach wherein the rotor core is longer than the five permanent magnets in the axial direction.
Ikuta et al. teaches a rotor for an electric rotating machine, wherein the rotor [10] comprises a magnet [13] wherein the length of the magnet is shorter than the length of the rotor core [11; paragraph 0034; figures 1, 3 and 4] wherein resin [14] is used to secure the magnet to the core [paragraph 0035].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the length of the magnet of Tashiro et al. as modified so that the rotor core is longer than the permanent magnet in the axial direction as taught by Ikuta et al. in order to change the magnetic flux loop of the magnet generated in the rotor [i.e. less flux passing through the portions of the rotor core not in direct contact with the magnet.].
Tashiro et al. as modified fails to teach a consequent-pole type rotor wherein a length of the rotor core in the radial direction is at maximum in a portion where each of the five permanent magnets is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.
Nigo et al. teaches a consequent-pole type rotor [20] with permanent magnets [22] arranged with alternating poles [figure 1] to form a consequent-pole rotor wherein a length of a rotor core [21] in the radial direction is at maximum in a portion where the permanent 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the rotor core of Tashiro et al. as modified so that a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.as taught by Nigo et al. in order to  suppress the short-circuit magnetic flux inside and to obtain an induced voltage characteristic that is symmetric with respect to the electrical angle [paragraph 0039; figure 10].
Tashiro et al. as modified fails to teach the use of the electric motor in an air conditioner comprising: an indoor unit; and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes an electric motor.
Tashiro et al. as modified fails to teach a consequent-pole type rotor.
Taniguchi et al. teaches that in a rotating electrical machine consequent-pole rotor is can be used to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Tashiro et al. as modified as a consequence rotor as taught by Taniguchi et al. in order to reduce use of permanent magnet materials and thereby reducing the cost of the rotor [Taniguchi et al. paragraph 0003].	

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a consequent-pole type rotor motor of Tashiro et al. as modified in an air conditioner as taught by Urabe et al. as it was known to be used in that operating environment.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection which teaches the amended feature to overcome the prior rejection.  Yamada et al. [US 20110181230] teaches a rotor [103] including the four permanent magnets [M1 to M4; figure 14] and a rotor [103] including the five permanent magnets [M1 to M5; figure 18], wherein the number of permanent magnets can be adjusted to change the magnetic field emitted by the rotor [paragraph 0292].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Should applicant contend that an excessive number of references has been applied, Applicant is reminded that, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Additionally it is noted that the rejection can be simplified by combining more than one teachings from the references above such as the removal of Yamada et al. and Taniguchi et al. although not implemented as so reference lack explicit motivation.
Urabe et al. [WO 2017221341 teaches constructing an IPM rotor from a 12 magnet [figures 1] or a 5 magnet [figure 2] arrangements but offers not motivation to do so, therefore Yamada et al. is applied [paragraph 0292].
Nigo et al. teaches a consequent-pole rotor with permanent magnets of alternating magnetic polarity [paragraph 0014], but offer no motivation to do so, therefore Taniguchi et al. is applied [paragraph 0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAWAGUCHI et al. [US2018/0123411] with discloses that varying the number of magnets in a rotor was well known in the art. “[0038] The rotor core unit 4 includes the six permanent magnets 21 that are arranged in the circumferential direction. The rotor core unit 4 is not limited to this, and it may include seven or more permanent magnets or two to five permanent magnets.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837